Kenne Ruan, CPA, P.C.Phone: (203) 824-0441 Fax: (203) 413-6486 40 Hemlock Hollow Road, Woodbridge, CT 06525Web:www.kruancpa.com March 10, 2011 Office of the Chief Accountant Securities and Exchange Commission 100F Street, NE Washington, D.C.20549 Dear Sir/Madam: We have read the statements made by USChina Channel Inc.(the Company),which were provided to us and which we understand will be filed with the Commission pursuant to Item 4.01 of its Form 8-K, regarding the change in certifying accountant. We agree with the statements concerning our firm in such Current Report on Form 8-K. We have no basis to agree or disagree with other statements made under Item 4.01. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Very truly yours, /s/Kenne Ruan, CPA, P.C. Kenne Ruan, CPA, P.C.
